DETAILED ACTION
Status of the Application
	Claims 1-3, 8, 11-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.
	Applicant’s amendment of claims 1, 14, 16-19 as submitted in a communication filed on 7/8/2021 is acknowledged.
Claims 8, 11-13 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-3 and 14-19 are at issue and are being examined herein.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Claims 1-3, 16-19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite in part a protein with creatinine 2+. This judicial exception is not integrated into a practical application because the claimed protein is not markedly different from a naturally occurring protein.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed protein is identical to an enzyme disclosed by Wu (GenBank accession number TJX12776, 5/1/2019) as a naturally occurring protein from  Tissierella creatinini that consists of SEQ ID NO: 4.  See alignment previously provided.  Since structure determines function, the protein of Wu that comprises the same amino acid sequence as the protein of SEQ ID NO: 4 would also have the same activity, which the specification has disclosed as that of a creatinine deiminase. Since the specification discloses that the polypeptide of SEQ ID NO: 4 binds to Mn2+, it follows that the protein of Wu would also bind Mn2+ when produced by Tissierella creatinini intracellularly as the cytoplasm would comprise several metal ions including Mn2+.  As such, the claim encompasses subject matter which is not patent-eligible.
This rejection has been discussed at length in the prior Office action. It is maintained for the reasons of record and those set forth below.
Applicant argues that there is more to protein structure than simply the amino acid sequence.   Applicant submits that protein structure can be significantly affected by post-translational modifications and that one of skill in the art would expect that post-translational modifications are different in proteins expressed heterologously vs. naturally expressed proteins.  Therefore, it is Applicant’s opinion that while the amino acid sequence may be the same, the method of expression can result in a novel protein that is markedly different from the naturally occurring protein.  Applicant states that this can be seen in the finding that the heterologous protein of the instant application is highly pure and still less active than the naturally expressed one. Applicant states that the protein of Example 4 was purified using a His-tag and refers to an article by Bornhorst et al. (Methods Enzymol 326:245-254, 2000; cited in the IDS) who teach a purity of 95% for His-tag purified proteins.  Applicant states that even if an unlikely purity of 100% cannot account for the massive difference in activity.  Applicant asserts that the claimed heterologous expression results in a protein that is markedly different from the naturally occurring protein. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the teachings of Bornhorst et al. and the fact that a protein can have post-translational modifications.  However, it is noted that the claims encompass proteins with and without post-translational modifications.  The claims do not limit the host cell to a particular organism.  As such, the claims are clearly not limited by any type of post-translational modification that the host cell can impart on the protein of SEQ ID NO: 4.   Tissierella creatinini is a bacterial anaerobic organism as evidenced by the specification as well as the teachings of Farrow et al. (International Journal of Systematic Bacteriology 45:436-440, 1995; cited in the IDS; Abstract).  Therefore, if the protein of SEQ ID NO: 4 is heterologously made in another bacterial organism, such as  E. coli,  it is not expected that the protein of SEQ ID NO: 4 would be structurally/functionally different from the protein of SEQ ID NO: 4 endogenously made in Tissierella creatinini.  It should also be noted that there is no teaching or suggestion in the specification or the prior art that indicates that the Tissierella creatinini protein of SEQ ID NO: 4 is post-translationally modified in other host cells, prokaryotic or eukaryotic.  Furthermore, there is no teaching or suggestion indicating that the endogenously produced  Tissierella creatinini protein of SEQ ID NO: 4 is endogenously post-translationally modified.  Thus, in the absence of any evidence to the contrary, the protein of SEQ ID NO: 4 naturally produced in Tissierella creatinini is no different structurally or functionally to the protein of SEQ ID NO: 4 produced recombinantly in a host cell, such as E. coli. 
With regard to the argument that evidence that shows that making the protein of SEQ ID NO: 4 recombinantly results in a protein that is different from the naturally occurring protein based on the results disclosed in the specification and those of Gottschalk et al. (US Patent No. 7205140), it is noted that the protein of Example 4 of the instant application comprises SEQ ID NO: 4 as well as a His-tag.  Thus, the recombinantly made protein of the specification is a fusion protein that is  not the same as the protein of Gottschalk et al., which consists of SEQ ID NO: 4.  The protein of Gottschalk et al. does not have a purification tag. Therefore, while the argument can be made that the addition of a His-tag to the polypeptide of SEQ ID NO: 4 can have a negative effect on its enzymatic activity, possibly due to protein made recombinantly has a different amino acid sequence compared to the amino acid sequence of the naturally occurring protein, which consists of SEQ ID NO: 4.   Thus, contrary to Applicant’s assertions, the disclosure fails to provide any evidence to show that a method to recombinantly produce a protein that consists of SEQ ID NO: 4 yields a protein with post-translational modifications that are not present in the naturally occurring protein of SEQ ID NO: 4.  
It is reiterated herein that the patentability of a product is determined by its characteristics.  In the instant case, the polypeptide of the prior art is identical to the polypeptide of the claims because it has the exact same structure, namely the amino acid sequence of SEQ ID NO: 4.  Whether the protein is naturally-occurring or made recombinantly by expression of a nucleic acid having certain structural characteristics, the protein of Wu and the protein of the claims consists of SEQ ID NO: 4.  Since structure determines function, the protein of Wu would also have the same enzymatic activity, namely creatinine deiminase activity.  As explained in the prior Office action, while a recombinant cell comprising a nucleic acid encoding the polypeptide of SEQ ID NO: 4, wherein the recombinant cell is not a T. creatinini cell is not a naturally-occurring product, the claims are not directed to such recombinant cell but rather to a product produced by such recombinant cell, which is also found in nature, namely the polypeptide that consists of SEQ ID NO: 4.  In the instant case, the naturally occurring protein is structurally and functionally identical to the protein made by the recombinant cell as recited in the claims.  

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 2 is indefinite in the recitation of “…the sequence of the variant”  for the following reasons.  There is no antecedent basis for the sequence of the variant.  If the intended limitation is “wherein the amino acid sequence of the isolated creatinine deiminase retains (a) the same amino acid….”, the claim should be amended accordingly. For examination purposes, it will be assumed that the claim recites “wherein the amino acid sequence of the isolated creatinine deiminase retains (a) the same amino acid….”.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-3, 16-18 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the introduction of new matter.  
Applicant argues that support for a genus of host cells that exclude T. creatinini cells is found on page 12, paragraph 4 of the specification.  Applicant also points out that support for a creatinine deiminase produced by a method that requires culturing a genus of host cell that excludes T. creatinini cells is found on page 12, paragraph 5 and page 13, last paragraph of the specification.  Applicant further submits that expression of nucleic acids having a nucleotide sequence that is at least 90% sequence identical to nucleotides 115-1374 of SEQ ID NO: 3 in a host cell that is not a T. creatinini cell is found on page 10, last paragraph and page 22, paragraph 2 of the specification.  Thus,  Applicant is of the opinion that the amendments previously made are fully supported in the specification as originally filed and do not constitute new matter.
Applicant’s arguments have been fully considered and deemed persuasive.  In view of the teachings of the specification on page 10, last paragraph, page 12, paragraphs 4 and 5, page 13, last paragraph and page 22, paragraph 2 of the specification, this rejection is hereby withdrawn.  

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-3, 14 remain rejected and new claims 16-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019).   
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant reiterates the argument that the claims require a creatinine deiminase obtained from heterologous expression.  Applicant states that the claims recite a protein which is not a naturally occurring product.  Applicant asserts that Gottschalk et al. disclose a specific activity of 78 units/mg protein for the protein isolated from T. creatinini cells, while the specific activity of the protein of the invention is much lower, citing Example 4.  Applicant states that the heterologously produced protein recited in claim 1 is not anticipated by the teachings of Gottschalk et al.  and points out that the heterologously produced protein of the instant application is highly pure and still less active than the naturally expressed one.  Applicant states that in contrast to Table 2 of the Gottschalk patent, the protein produced in E. coli of Example 4 has a much lower activity and was purified using a His-tag.  Applicant refers to the teachings of Bornhorst et al. in support of the argument that one could achieve high purity (95%) using His-tags.  Applicant states that the difference in specific activities between the protein of Gottschalk et al. and that of Example 4 cannot be explained by a small difference in purity.  Applicant submits that the difference in activity is more likely a difference in the sequence-independent structure and that heterologous expression results in a protein that is markedly different from the naturally occurring protein of Gottschalk et al.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the fact that the claims are now product by process claims.  The Examiner also acknowledges the teachings of Bornhorst et al. However, it is reiterated herein that determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or the claims encompass a protein that consists of SEQ ID NO: 4, which is the protein disclosed by Gottschalk et al. as evidenced by Wu et al.   
It is reiterated herein that Gottschalk et al. teach the isolation and purification of an enzymatically active creatinine deiminase from T. creatinini cell extracts. The specification of the instant application states that the polypeptide of SEQ ID NO: 4 is a creatinine deiminase from T. creatinini and that the DNA encoding said creatinine deiminase was obtained by amplifying a piece of genomic DNA that corresponds to the DNA fragment disclosed by Gottschalk et al in EP 1325958 which is the priority document of US Patent No. 7205140 by Gottschalk et al. (Example 1 of the instant application).  While it is agreed that the amino acid sequence disclosed by Gottschalk et al. is 95% sequence identical (94.7% is deemed to be equivalent to 95% due to round off), it is noted that (i) an amino acid sequence is yet another property of a protein, and (ii) the protein of Gottschalk et al. was isolated from its original source (column 15, Example 3, lines 35-column 16, line 20). Therefore, in view of the teachings of the specification that indicate that the polypeptide of SEQ ID NO: 4 is encoded by the same gene encoding the protein disclosed by Gottschalk et al., and in view of the disclosure by Wu regarding a cytosine deiminase that consists of SEQ ID NO: 4 from T. creatinini,  one of skill in the art would have to reasonably conclude that the purified creatinine deiminase of Gottschalk et al. isolated from its natural source consists of SEQ ID NO: 4.     
With regard to argument that the protein of Gottschalk et al. is different from that of the instant application because  Gottschalk et al. disclose a specific activity of 78 units/mg protein for the protein isolated from T. creatinini cells, while the specific activity of the protein of the invention is much lower, it is noted that the protein of Example 4 of the instant application comprises SEQ ID NO: 4 as well as a His-tag.  Thus, the recombinantly made protein of the specification is a fusion protein that is not the same as the protein of Gottschalk et al., which consists of SEQ ID NO: 4.  The protein of Gottschalk et al. does protein made recombinantly has a different amino acid sequence compared to the amino acid sequence of the naturally occurring protein, which consists of SEQ ID NO: 4.   Thus, contrary to Applicant’s assertions, the teachings of the specification, including Example 4,  fail to provide any evidence to show that the protein of Gottschalk et al. is structurally or functionally different from a protein consisting of SEQ ID NO: 4 made recombinantly.  Furthermore, there is absolutely no evidence to show or suggest that a protein consisting of SEQ ID NO: 4 produced in a host cell,  such as E. coli,  has sequence-independent modifications (e.g., post translational modifications) not present in the protein of Gottschalk et al.  Please note that the specification refers to the recombinant production of the polypeptide of SEQ ID NO: 4 in any host cell, thus implying that the polypeptide of SEQ ID NO: 4 produced recombinantly is functionally and structurally equivalent to the polypeptide of SEQ ID NO: 4 found in nature.  There is absolutely no mention in the specification of post-translational modifications on the polypeptide of SEQ ID NO: 4 as a result of being expressed in a host cell that is not T. creatinini. As such, for the reasons of record and those set forth above, the claimed protein is anticipated by the teachings of Gottschalk et al. as evidenced by Wu and the teachings of the specification.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
Claim 15 remains  rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US Patent No. 7205140 issued 4/17/2007) as evidenced by Wu (GenBank accession number TJX12776, 5/1/2019) in view of Chou et al. (IEEE Sensors Journal 9(6):665-672, 2009).   
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that as indicated in the response to the anticipation rejection, Gottschalk et al. as evidenced by Wu et al. do not teach or suggest the currently pending claims.  Applicant states that Chou et al. do not teach the creatinine deiminase recited in the claims and do not cure the deficiencies of Gottschalk et al. as evidenced by Wu. As such, Applicant submits that the claimed subject matter is not obvious over any of the recited documents.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner has previously addressed Applicant’s arguments regarding the teachings of Gottschalk et al. and Wu.  For the reasons extensively discussed above, the teachings of Gottschalk et al. as evidenced by Wu anticipate claims 1-3, 14, 16-19.  It is reiterated herein that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the creatinine deiminase of Gottschalk et al. in the biosensor of Chou et al.  A person of ordinary skill in the art is motivated to use this creatinine deiminase because Gottschalk et al. teach that their creatinine deiminase is very specific for creatinine in the presence of different compounds found in blood (column 12, Table 1). One of ordinary skill in the art has a reasonable expectation of success at making the biosensor of the invention because all that is required is replacing the creatinine deiminase of the biosensor of Chou et al. with the creatinine deiminase of Gottschalk et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner 






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 16, 2021